Citation Nr: 1637392	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-24 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2011 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in May 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.

The October 2013 rating decision denied, in pertinent part, entitlement to service connection for injuries to the neck and the back.  This decision was confirmed and continued in a December 2013 rating decision, which noted that these issues were the subject of a prior, final denial.  In the December 2013 rating decision, the RO specified that the Veteran had not satisfied the threshold requirement of submitting new and material evidence in order to reopen the claims and allow for their consideration on the merits.  A notice of disagreement was received in January 2014, and a statement of the case was issued in May 2015.  

As noted by the undersigned at the Veteran's June 2016 Board hearing, the Veteran did not submit a VA Form 9, Appeal to Board of Veterans Appeals, within 60 days of the issuance of the May 2015 statement of the case to perfect an appeal on the back and neck claims.  He did, however, submit a private physician's letter that contains an etiology opinion concerning those two claims.  This letter, dated in August 2012, was submitted by the Veteran in June 2015, making it timely for purposes of perfecting an appeal of those claims.  The Board has therefore accepted the June 2015 submission in lieu of a VA Form 9, and considers the back and neck claims to have been perfected for appeal.

The Board notes that it is unclear whether the May 2015 statement of the case found that the Veteran had submitted new and material evidence with respect to the back and neck claims.  Regardless, the Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the October 2013 rating decision, January 2014 notice of disagreement, and May 2015 statement of the case also addressed claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Because, however, neither the letter that was submitted in June 2015 nor any other evidence that was submitted within 60 days of the statement of the case mentions the neuropathy claims, these claims are determined to have not been perfected for appeal.  The claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities are therefore not on appeal before the Board.

In June 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a back disability, and a neck disability.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for neck and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to the Veteran's in-service noise exposure.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to the Veteran's in-service noise exposure.

3.  A November 1996 Board decision denied entitlement to service connection for neck and low back disabilities.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 1996 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for neck and low back disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  New and material evidence has been added to the record since the November 1996 Board decision; thus, the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

4.  New and material evidence has been added to the record since the November 1996 Board decision; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, and with respect to whether new and material evidence has been received to reopen claims of entitlement to service connection for neck and low back disabilities, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for such disabilities may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) ).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that he incurred these disabilities during his military service as a result of acoustic trauma he suffered while in service.  Specifically, he testified at his June 2016 Board hearing that "I used to shoot [a] gun, a large gun, like a little cannon....  You'd put it to your ears like that so you could see down the gun.  It was very, very loud, yes.  And of course, I had a lot of automatic shooting, too...."

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was infantryman.  It also reflects that he had received his parachutist's badge.  The Board accepts the Veteran's lay description of his in-service duties and finds that his descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  

Turning to the Veteran's service treatment records, the record reflects that the Veteran underwent a whispered voice test at the time of his December 1961 enlistment examination, and that he underwent an audiometry examination at the time of his November 1964 separation examination.  The December 1961 whispered voice test reflects that the Veteran's hearing was 15/15 bilaterally.  The readings on the November 1964 separation examination report were, in decibels, as follows:

November 1964 Separation Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
15
LEFT
15
10
10
X
30

(The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the separation examination readings in this case have been converted from ASA units to ISO units.)

The Veteran expressly denied any history of, or current, hearing loss or ear, nose, or throat trouble on his December 1961 enlistment and November 1964 separation medical history reports.  The Veteran's service treatment records reflect that he never complained of, nor sought treatment for, symptoms related to hearing loss or tinnitus during service.  

On his November 2010 claim form, the Veteran reported that his hearing loss and tinnitus began in June 1964 and that he sought treatment for these issues in September 2010 and October 2010.  

The earliest post-service medical evidence of hearing loss or tinnitus appears in a September 2010 VA medical record noting that the Veteran was seeking treatment for increasing tinnitus complaints, and that he also has a known history of hearing loss.  He reported significant noise exposure during military service.  On his patient-completed history form, he denied a history of familial hearing loss, sudden hearing loss, dizziness, ear surgeries, drainage, or perforated tympanic membrane.  

The Veteran underwent a VA audio examination in March 2011.  The resulting examination report notes that only a normal whispered voice test had been performed on enlistment.  The examiner noted that whispered voice tests are insensitive to high frequency hearing loss.  She noted that the separation audiogram showed normal hearing bilaterally, with hearing at the upper limits of normal at 4000 Hertz in the left ear.  The Veteran reported that he had noticed bilateral hearing loss since service, but that it had gotten much worse in about 1971.  The Veteran reported he was treated for an ear infection in 1971, which he attributes to having been in the jungle in service.  The Veteran reported that his tinnitus had its onset since at least 1971, but it could have been longer.  In terms of noise exposure, it was noted that the Veteran was exposed to machine gun fire and 35mm rocket launchers without ear protection.  It was noted that the Veteran was in the merchant marines for three years and was exposed to ship's engines without protection.  He denied recreational noise exposure.  

Based on the above, the examiner could not provide an opinion on whether it is at least as likely as not that his claimed bilateral hearing loss and/or tinnitus are due to his in-service noise exposure while serving as an infantryman with airborne training.  The examiner noted that the separation audiogram showed hearing at the upper limits of normal in the left ear at 4000 Hertz, and normal hearing in the right ear.  However, she noted, it is unknown as to whether the threshold at 4000 Hertz in the left ear represented a threshold shift during service.  She noted that the current hearing loss does exceed norms for hearing loss due to aging.  The Veteran reported noise exposure during service, and also reported three years of occupational noise exposure.  Because there was no enlistment audiogram, the examiner could not determine without speculation whether the current hearing loss and tinnitus began as a result of military noise exposure.

An October 2011 private otolaryngologist's record reflects that the Veteran reported having "had a lot of flying experience, ground noise, flying planes noise exposure."  The physician examined the Veteran, conducted an audiogram, and reviewed his medical history.  Based on the above, the examiner determined that the Veteran had "a moderately decreased to severe decrease in hearing."  He opined that this hearing loss "is consistent with noise trauma and age.  With a past history of noise trauma in the Army, this is very consistent."  

A July 2015 letter from a licensed professional counselor/certified rehabilitation counselor notes that the Veteran's claims file was reviewed and the Veteran was interviewed.  It was noted that the Veteran reported that "he was exposed to loud automatic weapons fire and was required to fire a hand held cannon on numerous occasions, which caused a very loud sound and recoil when fired."  It was noted that the Veteran "reported problems with tinnitus while in the military and hearing loss, both of which worsened as he aged."  He opined that "[i]t appears more likely than not that the veteran's hearing loss and tinnitus are related to military noise exposure."

At his June 2016 Board hearing, the Veteran disputed the assertion from the VA examiner that he had three years of post-service noise exposure.  He testified that he did not have much noise exposure following service and agreed with the assessment that "the noise exposure in service by far was worse than anything [he] could have experienced after service."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that, of the three etiology opinions of record, only the October 2011 private otolaryngologist's opinion provides probative etiology evidence in this case.  That opinion was rendered by an otolaryngologist, who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  His opinion is based on having examined the Veteran and being familiar with his pertinent history.  For these reasons, the Board finds that the October 2011 private otolaryngologist's opinion is probative in this case.

The Board notes that the July 2015 opinion is not probative in this case because it was rendered by a licensed professional counselor/certified rehabilitation counselor who has not demonstrated his competence to offer a medical etiology opinion.  

With respect to the March 2011 VA examination report's opinion, the Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In the case at hand, the VA examiner noted that she could not render an opinion without resort to speculation because there was no enlistment audiogram.  Because no enlistment audiogram was taken in this case, the Board finds that the March 2011 opinion is a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  

Thus, the only probative etiology opinion in this case supports finding an etiology between the Veteran's bilateral hearing loss and his in-service acoustic trauma.  In light of the above, the Board finds that service connection for bilateral hearing loss is warranted.

With respect to the tinnitus claim, the Board notes that there is no evidence of record that specifically opines as to the etiology of the Veteran's tinnitus.  The Board does note, however, the March 2011 VA examiner's implicit suggestion that the Veteran's hearing loss and tinnitus have a common etiology.  Specifically, the VA examiner stated that she could not determine whether the current hearing loss and tinnitus began as a result of military noise exposure based on the absence of an enlistment audiogram.  Given that the Board has found that the Veteran's bilateral hearing loss is at least as likely as not due to service, the Board will resolve reasonable doubt in the Veteran's favor on the tinnitus issue and find that it, too, is at least as likely as not related to service.  

In short, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


III.  New and Material Evidence

A November 1996 Board decision denied entitlement to service connection for neck and low back disabilities.  

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the November 1996 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's claims of entitlement to service connection for neck and low back disabilities were originally denied by the Board in a November 1996 decision.  This decision stated that service treatment records contained no complaints, findings, or diagnoses of back injuries (to include the cervical and lumbar spines) and that arthritis of the spine was first noted years after service.  

At the time of the November 1996 Board decision, the Veteran's service treatment records, service personnel records, and VA medical records were associated with the claims file.

Since the November 1996 Board decision, an August 2012 etiology opinion from a private chiropractor who had treated the Veteran for over 25 years has been added to the record.  He noted that the Veteran has been examined regularly through the years and described the Veteran's present disability level.  He opined "that most, if not all, of his present complaints are the direct result of his military background."  He noted that the Veteran "regularly parachuted from planes in Okinawa during the 1960's."  He described an incident in which, during a parachute jump, the Veteran's "neck became entangled in another soldier's parachute cords.  As he fell his neck was whiplashed repeatedly.  When the cords finally disengaged, his strapped on helmet (head gear) was pulled from his neck."  He concluded that, "[t]his one event, given time, more likely than not, resulted in the severe neck and back difficulty of present day."  

This evidence is new in that it was not of record at the time of the November 1996 Board decision.  It is material in that it is evidence of a nexus between the Veteran's military service and current neck and low back disabilities, an element that had not been established at the time of the November 1996 Board decision.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claims of entitlement to service connection for neck and low back disabilities.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only. 




REMAND

The Veteran has claimed entitlement to service connection for disabilities of the neck and the low back.  He essentially contends that these disabilities occurred as a result of his in-service duties as a parachutist.  

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as light weapons infantryman and notes that he earned a parachutist badge.

The Veteran's service treatment records reflect that his spine was found to be clinically normal when examined at his December 1961 enlistment examination and his November 1964 separation examination.  He expressly denied any history of, or current, arthritis or rheumatism or bone, joint, or other deformity on his December 1961 enlistment and November 1964 separation medical history reports.  The separation medical history report notes that the Veteran "denies all medical history."  Otherwise, service treatment records reflect that the Veteran never complained of, or sought treatment for symptoms associated with a back or neck disability.  

On his original service connection claim dated in April 1993, the Veteran noted that his knees began bothering him in October 1964, and that his "back problem [began] at time of knee [problems] and continuous jumping."  He reported that he first sought treatment for his back at the Field Hospital Training in the main base at Fort Benning.  In an April 1993 written statement, the Veteran reported that he "was running and fell and slammed both knees against rock, causing problems with the knees and back with [continuous] jumping."  He reported he has had continuous problem with this disability since discharge.

A July 1993 VA general medical examination report notes that the Veteran has a history of bilateral knee and lower back injuries from the early 1960s.  A July 1993 VA joints examination report notes that the Veteran is status post fall in the military in 1964.  He reported he was running and tripped and fell.  He landed on both knees and complained of knee and back pain.  He was seen by a field doctor and sent back to duty.  He reported he did extensive work as a paratrooper.  A July 1993 radiology report notes an impression of unremarkable lumbar spine.  Following physical examination and x-rays, the examiner diagnosed lumbosacral strain.  

A November 1993 VA medical record notes that the Veteran has mild lower back pain and decreased range of motion in the cervical spine.

A December 1993 radiology report notes an impression of focally severe degenerative disc disease, C5-6 and less so at C6-7.

A December 1993 VA medical record notes that the Veteran has chronic pain and cervical disc disease.  Another record from this month notes reports of diffuse pain and stiffness, significant foraminal encroachment and disc space narrowing at C5-C6, C6-C7, and lists an impression of probable cervical radiculopathy as well as calcific tendonitis.

A January 1994 VA medical record notes that the Veteran was seeking treatment for cervical radiculopathy.  A January 1994 VA medical record and electrograph (EMG) and nerve conduction study (NCS) report notes a conclusion of possible bilateral C7 radiculopathy.

A March 1994 VA medical record of an MRI of the lumbar and cervical spines notes an impression of right-sided hard disc at T12-L1 disc bulge, which is symmetric at L4-5 which in association with ligamentum flavum hypertrophy and facetal hypertrophy is causing significant canal narrowing.  In the cervical spine, there is hard disc at the C5-6 level on the left causing both central and left intervertebral neural foramen stenosis.  

Another March 1994 radiology report of the lumbosacral spine in flexion/extension notes that there appears to be minimal anterior wedging of L1 and L2.  There was minimal loss of intervertebral disc height at this level.  No significant degenerative changes or instability was noted.  No pseudoarthritis was identified.  No significant degenerative changes or instability was noted.  

An April 1994 myelogram/computed tomography of the cervical spine notes an impression of large left paracentral osteophyte compression of the cord at C5-6 level extending downward into the C6 region.  It also notes an impression of neural foraminal stenosis on the left at the C5-6 level due to osteophyte.  It also notes bilateral neural foraminal narrowing at C6-7, also due to osteophyte, and that the canal was patent at that region.

In a May 1994 statement, the Veteran noted that he believes his back was greatly aggravated by service, including "jumps from the aircraft ... running, falling, climbing, fighting, carrying huge loads of equipments, running up hills time after time and the use of various weapons."  

A July 1996 rehabilitation medicine evaluation report notes that the Veteran reported multiple accidents.  First, he was hit in the back by a motor vehicle when he was a child.  Second, in 1964, he had a parachuting injury when a cord wrapped around his neck.  Third, in 1964, he fell and hit his knees.  Fourth, he was hit in the head by a pipe in 1983, and his neck snapped backwards.  The report contains a summary of the Veteran's medical records and the results of examination.  It lists rehabilitation medicine impressions of herniated disc, cervical spine, with underlying degenerative disc disease and stenosis at C5-6 and C6-7, and of herniated disc at L4-5 with probable left L5 radiculopathy.  

A December 1996 rehabilitation medical record notes diagnoses of cervical spondylosis without myelopathy, lumbar spondylosis without myelopathy.   

In a March 1997 statement, the Veteran's father reported that, since the time of Army enlistment and upon separation from the Army, the Veteran has had continuous pain in his knees and back resulting from his injuries in the Army.

April 2004 MRI reports from his private chiropractor note that the Veteran has a history of chronic low back pain, bilateral lower extremity discomfort, and bilateral upper extremity radiculopathy "since trauma in 1984."  

A September 2008 chiropractor record notes that the Veteran was having neck and low back pain that began over the last weekend of August 2008.  He had injured himself when doing extra yard work.

An April 2009 chiropractor record notes that the Veteran has neck pain that "has been going on for years from an unknown cause."  

A September 2009 operative report reflects that the Veteran underwent an operation on his cervical spine.  Post-operative diagnoses were severe cervical spondylosis with radiculopathy clinically, correlated to abnormal magnetic resonance imaging and CT findings noted at C5-6 and C6-7; discogenic pain C5-6 and C6-7; radiculopathy clinically correlated to the levels of C5-6 and C6-7; and disc degeneration noted at C5-6 C6-7.

A November 2009 chiropractor record notes that the Veteran has chronic neck and low back pain that has been ongoing for several years.  It was noted that "[t]his is a chronic condition.  He has been involved in several accidents over the years."  

Multiple records from the Veteran's chiropractor note that the Veteran injured his neck and low back raking leaves in April 2010.  

A December 2010 chiropractor record notes that the Veteran has been experiencing symptoms of the left cervical region at the upper cervical area over the past 10 years.  

A March 2011 record notes that the Veteran suffered a slip and fall injury earlier that month.  A November 2011 private record notes that the Veteran aggravated his neck and low back when helping to lift a small recliner.  A May 2012 record notes that the Veteran injured his neck and back when raking leaves in March 2012.

As described above, an August 2012 etiology opinion from a private chiropractor who had treated the Veteran for over 25 years has been associated with the claims file.  He noted that the Veteran has been examined regularly through the years and described the Veteran's present disability level.  He opined "that most, if not all, of his present complaints are the direct result of his military background."  He noted that the Veteran "regularly parachuted from planes in Okinawa during the 1960's."  He described an incident in which, during a parachute jump, the Veteran's "neck became entangled in another soldier's parachute cords.  As he fell his neck was whiplashed repeatedly.  When the cords finally disengaged, his strapped on helmet (head gear) was pulled from his neck."  He concluded that, "[t]his one event, given time, more likely than not, resulted in the severe neck and back difficulty of present day."  

An August 2013 VA examination report notes that the Veteran reported that he injured his neck and back on a night jump in 1964.  He reported his neck and low back pain have progressively worsened since his initial injury.  He reported that, in 2003, he underwent a lumbar laminectomy and, in 2009, a cervical spine fusion.  He currently takes methadone and Lortab daily for constant moderate neck and back pain.  The August 2013 VA examination report notes that the Veteran has diagnoses of degenerative disc disease lumbar spine status post laminectomy and degenerative disc disease of the cervical spine status post fusion.  The diagnosis date of both of these disabilities is listed as "active duty per Veteran" [Capitalization omitted.]

Following review of the record and physical examination of the Veteran, the examiner opined that the Veteran's current low back and neck disabilities are less likely as not caused by or a result of an in-service event.  As a rationale, the examiner noted that the Veteran's service treatment records are completely silent for any mention of a neck or back condition.  The Veteran's November 1964 separation physical is completely silent for any mention of a neck or back condition.  There was no objective evidence of a neck or back condition in the medical records until 1994, which is 30 years after service.  It was noted that the Veteran reported that, following discharge from service, he planted trees, worked construction, and restored houses.  His history of injury post-service is unknown.  

At his June 2016 Board hearing, the Veteran's wife testified that the Veteran has had constant neck and back pain ever since they met in 1972.

The Board finds that a remand is necessary in this case because neither the August 2012 private etiology opinion nor the August 2013 VA examiner's opinion provides sufficient justification for their respective conclusions.  Specifically, neither opinion discusses the nature of the current neck and low back disabilities themselves, and neither opinion discusses how these disabilities are consistent or inconsistent with either (1) the Veteran's general duties as a parachutist, or (2) the Veteran's specific description of the parachuting accident in which his neck became entangled in another soldier's parachute cords, and he was whiplashed repeatedly.  Without such an opinion, the Board finds that there is an insufficient basis for deciding these issues.

Finally, the record reflects that the Veteran's VA medical records were last requested in October 2013.  On remand, the AOJ should obtain all outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records, including those from October 2013 and later, and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current neck and low back disabilities that are related to his period of service.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies that are deemed necessary should be conducted, and the findings should be reported in detail.  

Following completion of the above, the examiner should diagnose any current neck and low back disability.  With respect to each disability, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred during or as a result of the Veteran's military service, or is otherwise related to service?  When rendering this opinion, the examiner must discuss the relationship, if any, between the Veteran's duties as parachutist and any current neck and low back disabilities.  In doing so, the examiner should discuss the following:

(a)  Does the Veteran have a current neck or low back disability that is consistent with the general wear and tear that would be associated with his duties as a parachutist in service?  

(b) Does the Veteran have a current neck or low back disability that is consistent with the whiplash injury that he described having suffered while performing his duties as a parachutist in service?  This injury has been referenced by the Veteran during the adjudication of his claim and is most succinctly described in the August 2012 opinion written by the Veteran's long-time treating chiropractor:

The August 2012 chiropractor's letter described an incident in which, during a parachute jump, the Veteran's "neck became entangled in another soldier's parachute cords.  As he fell his neck was whiplashed repeatedly.  When the cords finally disengaged, his strapped on helmet (head gear) was pulled from his neck."  He concluded that, "[t]his one event, given time, more likely than not, resulted in the severe neck and back difficulty of present day."  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


